DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	This Office action is in response to the amendment of August 17, 2021 which amended the Drawings, the Specification and claims 22, 25, 30, 35, 37-39 and 41.
	

Specification
	The amendments to the specification have overcome the previously set forth objections to the specification.

Claim Objections
The amendments to the claims have overcome the previously set forth objections to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim sets forth that: “at least the reciprocating speed of the armature, the minimum volume of the additive outlet chamber, the size of the bypass channel, and theviscosity of the additive are matched to each other, to damp a compressive stroke of thearmature near or at its dead centre near the pipe portion”. The specification merely describes at page 8 lines 4 through 14 and at page 21 lines 25 through 29 the same desired result and the same listing of variables that are set forth in the claims. The applicant has provided no direction or algorithm for determining how the variables are related to achieve the desired result of damping the compression stroke. Thus the applicant has not shown possession of the claimed invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 

Allowable Subject Matter
Claims 22-29, 36-39, 41 and 42 are allowed.

Response to Arguments
Applicant's arguments filed August 17, 2021 have been fully considered but they are not persuasive. With regards to claim 30 the applicant argues that one of ordinary skill would understand that  the variables “can be configured to dampen the compressive stroke of the armature near dead center of the compressive stroke”; and with regards to claim 35 the applicant argues that one of ordinary skill would understand that the “controller can be configured to control reciprocating frequency and/or stroke length of the armature based on a measurement of the mass flow of the fluid inside the pipe portion”.
The examiner respectfully disagrees that these arguments have overcome the rejections under 35 USC 112a for written description. These arguments do not provide a .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



CGF
August 28, 2021